DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 27,30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claims 27,30, the prior art fails to disclose the log 2 relationship is X=log2 N, 
Where X is the bit size of the field and N is the number of the candidate resource reservation periods. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claims 8-13, 28-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8,9,10,28,29 is rejected under 35 U.S.C. 103 as being unpatentable over Sartori et al. (US Pat. 9,794,976) in view of Li et al. (US Pub.2021/0168790). 
In claims 28,8 Sartori et al. discloses a first device configured to perform wireless communication by a first device and comprising: a transceiver; and control circuitry configured to (see fig.9; col.9; lines 32-60; a D2D device allocates resources for one or more additional D2D UEs comprises transmitter, receiver (transceiver) and a CPU 1110 ( a control circuitry). 
The first device is configured to transmit, to a second device, sidelink control information (SCI) for scheduling a physical sidelink shared channel (PSSCH) through a physical sidelink control channel (PSCCH) (see fig.7; step 710; col.6; lines 54; the UE 701 transmits resource allocation message through dedicated control channel to D2D UE 703. The resource allocation message comprises SCI (see col.4; lines 24-30) and the control channel includes PSCCH (see col.4; lines 10-13)); 
control the transceiver to transmit, to the second device, data through the PSSCH ( see step 710; sidelink message (data) is transmitted in the SCI),
wherein the SCI includes a field including a bit value representing a first resource
reservation period to be used in sidelink (SL) (see col.6; lines 14-20; the SCI may comprise a field that schedules a PSSCH for unicast ( a first resource  reservation period  to be used for sidelink)),
wherein the first resource reservation period is time period (see col.6; lines 30-35; D2D resource blocks 602,604 are allocated throughout subframe 600 of fig.6) and ,
wherein the first resource reservation period is one of a plurality of candidate resource
reservation periods related to a resource pool configured to the first device (see fig.6; a pool of schedule assignment of subframe 600 that schedules D2D data assignment 602,604 within respective subframes (resource reservation period  in time),
wherein a bit size of the field corresponds to a number of the candidate resource
reservation periods related to the resource pool configured to the first device according a log 2 relationship (see col.4; lines 30- the SCI message has a number of bits (bit size of the field) that is as large as the ceiling of logarithm base 2 ( according to a log2 relationship). Sartori et al. does not disclose wherein the bit value is one of a plurality of bit values respectively assigned to the candidate resource reservation periods related to the pool in a predetermined order. Li et al. discloses a UE is configured via PSCCH to receive PSSCH on subframe pool resource to have sidelink transmission (see par[0036-0037,0041]). In par[0069,0108] the UE determines subframes for transmitting SCI having bits arranged from lowest order bit ao to each subsequent higher order bit (the predetermined order is an ascending order from a smallest candidate resource reservation period related to the resource pool to a largest candidate resource reservation period). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Li et al. with that of Sartori et al. to arrange the time resource in order from lowest to highest.       
In claims 10,29 Sartori et al. does not disclose the predetermined order is an
ascending order from a smallest candidate resource reservation period related to the resource pool to a largest candidate resource reservation period related to the resource pool. Li et al. discloses a UE is configured via PSCCH to receive PSSCH on subframe pool resource to have sidelink transmission (see par[0036-0037,0041]). In par[0069,0108] the UE determines subframes for transmitting SCI having bits arranged from lowest order bit ao to each subsequent higher order bit (the predetermined order is an ascending order from a smallest candidate resource reservation period related to the resource pool to a largest candidate resource reservation period). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Li et al. with that of Sartori et al. to arrange the time resource in order from lowest to highest.  
In claim 9, Sartori et al. discloses a number of plurality of candidate resource reservation periods is less than or equal to a maximum number of candidate resource reservation periods ( see fig.6; col.6; lines 30-40; of the scheduling assignment subframe pool 600 ( maximum resource reservation periods), D2D resource blocks corresponding to subframes 602,604 are assigned to D2D UEs).  

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sartori et al. (US Pat. 9,794,976) in view of Li et al. (US Pub.2021/0168790), and further in view of El Hams et al. (US Pub.2021/037912).
In claim 11, Sartori et al. does not disclose sensing transmission resources based on a first priority; selecting a first transmission resource to a second transmission resource based on the sensing; and reselecting the first transmission resource based on the first transmission resource being overlapped with a third transmission resource to be used by the second device, wherein the SCI includes information for sharing the first transmission resource with other devices.
 Li et al. discloses sensing transmission resources based on a first priority ( see par[0689] UE may require sensing before selecting resource for transmission); selecting a first transmission resource based on the sensing (see par[0689] the UE determines and selects one or more valid resources to perform sidelink transmission via PSSCH or PSCCH); and wherein the SCI includes information for sharing the first transmission resource with other devices (see par[0700,0702 the first device after receiving DL grant performs sidelink transmission on sidelink resource to second device; wherein the sidelink transmission may be PSSCH or PSCCH). 
El Hamss et al. discloses in par[100] a WTRU may select resources for HARQ feedback to avoid collision with other HARQ feedback of other WTRU. In par[0135], the WTRU reselects a resource based on collision detection ( overlapped resources) by comparing an expected feedback priority of data to be acknowledged ( first transmission
resource) with reliability of the colliding feedback (second transmission resource) to
override the other transmission when feedback to be transmitted is of higher priority (
reselecting the first transmission resource based on the first transmission resource
being overlapped with a second transmission resource to be used by the second device).
Therefore, it would have been obvious to one skilled in the art before the effective filing
date of the claimed invention to combine the teaching of El Hamss et al. and Li et al. with that of Sartori et al. to prioritize the transmission resource if overlap occurs. 
In claim 12, Sartori et al. does not disclose wherein a priority of a packet related to the
second transmission resource is higher than a pre-configured priority. El-Hamss et al.
discloses in par[0136] a WTRU reselects HARQ feedback resource if the energy sensed
on the resource of the feedback is at or above a configured threshold (a priority of a packet related to the second transmission resource is higher than a pre-configured
priority). Therefore, it would have been obvious to one skilled in the art before the
effective filing date of the claimed invention to combine the teaching of El Hammss et
al. with that of Sartori et al. to reselect the resource having a priority higher than a
preconfigured priority.
In claim 13, Sartori et al. does not disclose comparing the priority of the packet related to the second transmission resource with the first priority, based on a packet related to the first transmission resource not being transmitted, wherein the priority of the packet
related to the second transmission resource is higher than the first priority.
El-Hamms et al. discloses in par[0135], the WTRU compares an expected feedback
priority of data to be acknowledged with reliability of the colliding feedback to override
the other transmission when feedback to be transmitted is of higher priority (
comparing the priority of the packet related to the second transmission resource with
the first priority, wherein the priority of the packet related to the second transmission
resource is higher than the first priority). Therefore, it would have been obvious to one
skilled in the art before the effective filing date of the claimed invention to combine the
teaching of El Hammss et al. with that of Sartori et al. to prioritize the transmission resource having high priority.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

He et al. (US Pat.11,464,002; Hybrid Automatic Repeat Request ( HARQ) Based on Codeblock Groups in New Radio System).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413